On motion of Jack Neilson, Inc., applicant for a writ of certiorari or review in the above entitled and numbered proceedings, 199 So.2d 916, and of Raytheon Manufacturing Company (Equipment Sales Division), respondent herein, both of whom appear herein through their counsel of record, and on suggesting to the Court that this action has been settled and compromised; and on further suggesting to the Court that the parties hereto desire to have the application for a writ dismissed, with prejudice:
It is ordered by the Court that the application for a writ of certiorari or review be and the same is hereby dismissed, with prejudice and at the cost of defendant-applicant.